Order, Supreme Court, New York County (Joan A. Madden, J.), entered on or about April 4, 2005, which granted the motion on behalf of defendant Rockefeller Center Ice Skating Rink to dismiss the complaint and denied plaintiffs cross motion to extend the time for service, unanimously affirmed, without costs.
Plaintiff failed to serve defendants within the required 120-day period (CPLR 306-b). In view of such lack of diligence and the long delay in notifying' defendants of this action, an extension of time to serve was unwarranted, and dismissal was appropriate (Slate v Schiavone Constr. Co., 4 NY3d 816 [2005]; Yardeni v Manhattan Eye, Ear & Throat Hosp., 9 AD3d 296 [2004], lv denied 4 NY3d 704 [2005]). Concur—Buckley, RJ., Sullivan, Williams, Catterson and McGuire, JJ.